FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                      No. 20-50294
            Plaintiff-Appellee,
                                                 D.C. No.
                  v.                       3:19-cr-03192-AJB-1

 LUCIO MEDINA-SUAREZ,
         Defendant-Appellant.                     OPINION

       Appeal from the United States District Court
          for the Southern District of California
       Anthony J. Battaglia, District Judge, Presiding

         Argued and Submitted November 16, 2021
                   Pasadena, California

                        Filed April 1, 2022

   Before: Marsha S. Berzon and Johnnie B. Rawlinson,
    Circuit Judges, and John Antoon II, * District Judge.

                    Opinion by Judge Antoon




   *
     The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
2             UNITED STATES V. MEDINA-SUAREZ

                          SUMMARY **


                          Criminal Law

    The panel vacated a conviction for felony attempted
illegal entry in violation of 8 U.S.C. § 1325(a), and
remanded for further proceedings, in a case in which the
defendant contended that the trial court erred in denying his
request for a jury instruction on the lesser-included offense
of misdemeanor attempted illegal entry.

    There was no dispute about the first step of the two-part
test for lesser-included instructions:           misdemeanor
attempted illegal entry is a lesser-included offense of felony
attempted illegal entry, in that the elements of the two
offenses are the same except that felony attempted illegal
entry includes the added element of a prior § 1325(a)
conviction.

    As for the second step of the two-part test, the panel held
that the district court abused its discretion in finding that the
jury could not rationally find the defendant guilty of the
lesser offense and acquit him of the greater offense. Noting
that a court may not weigh the evidence in determining
whether to give a lesser-included offense instruction, the
panel wrote that a rational jury could have surveyed the
evidence presented at trial—including the A-file custodian’s
testimony on cross-examination—and concluded that it had
reasonable doubts about whether the defendant charged in
this case was the same defendant named in a prior
misdemeanor illegal-entry judgment. The panel concluded
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
            UNITED STATES V. MEDINA-SUAREZ                 3

that under these circumstances, a lesser-included instruction
was required.

    Because the panel vacated the conviction and remanded,
the panel did not reach evidentiary issues raised by the
defendant.


                        COUNSEL

Kara Hartzler (argued), Federal Defenders of San Diego,
Inc., San Diego, California, for Defendant-Appellant.

Zachary J. Howe (argued), Assistant United States Attorney;
Daniel E. Zipp, Chief, Appellate Section; Randy S.
Grossman, Acting United States Attorney; United States
Attorney’s Office, San Diego, California; for Plaintiff-
Appellee.


                        OPINION

ANTOON, District Judge:

    A jury found Lucio Medina-Suarez guilty of felony
attempted illegal entry into the United States by an alien in
violation of 8 U.S.C. § 1325(a). Medina-Suarez contends
that the trial court erred in denying his request for a jury
instruction on the lesser-included offense of misdemeanor
attempted illegal entry, and he also challenges several
evidentiary rulings. We have jurisdiction pursuant to
28 U.S.C. § 1291. Because Medina-Suarez’s lesser-included
instruction argument has merit and is dispositive of this
appeal, we vacate and remand without reaching the
evidentiary issues.
4           UNITED STATES V. MEDINA-SUAREZ

                   I. BACKGROUND

    In July 2019, border patrol agents encountered Medina-
Suarez in a remote area of California about a mile north of
the United States-Mexico border. When questioned,
Medina-Suarez told the agents he was a citizen of Mexico
and did not have any documents allowing him legally to be
in the United States. The government initially charged
Medina-Suarez with misdemeanor attempted illegal entry
under 8 U.S.C. § 1325(a), but three weeks later the grand
jury returned an indictment increasing the charge to felony
attempted illegal entry—an offense with the same elements
as the misdemeanor but with the additional element of a prior
§ 1325(a) conviction.

    The case proceeded to trial in September 2020. One of
the government’s witnesses was the custodian of “A-
Files”—files that contain documents regarding aliens’
immigration histories. During direct examination, the A-File
custodian identified the number of Medina-Suarez’s A-File
and described several documents in that file, including:
warrants of removal/deportation from September 2018 and
July 2019; written “warning[s] to alien ordered removed or
deported” dated September 2018 and July 2019; and a
criminal complaint and judgment of guilt for misdemeanor
illegal entry dated September 2018 from the United States
District Court in the District of Arizona.

    On     cross-examination,      the   A-File    custodian
acknowledged that he did not create Medina-Suarez’s A-
File, add the documents to it, or have personal knowledge of
any of the events described in the documents. He agreed that
documents are often associated with a particular A-File
through unique A-File numbers and fingerprints. And
although the 2018 and 2019 warrants of removal/departure
and the 2019 warning included Medina-Suarez’s A-File
            UNITED STATES V. MEDINA-SUAREZ                    5

number and index fingerprint on them, the custodian
acknowledged that the 2018 warning did not have a
fingerprint and that the 2018 judgment lacked both the A-
File number and a fingerprint. The custodian thus conceded
that the only thing connecting the judgment to the A-File was
the name “Lucio Medina-Suarez,” and the custodian had not
run any database checks to see how many people in
California or Arizona share that name.

     Before and during trial, Medina-Suarez requested a jury
instruction on the lesser-included offense of misdemeanor
attempted illegal entry, which the jury could select if it was
unpersuaded by the government’s evidence of a prior
conviction. The government opposed this instruction,
arguing that it was unnecessary and that it might confuse the
jurors. The district court agreed with the government,
denying Medina-Suarez’s request and stating: “I know in
this area, except in capital cases, the court has wide
discretion. So I think it’s going to be confusing [to give the
requested instruction]. I think it’s actually Mr. Medina[-
Suarez] is either guilty or he walks, as opposed to he gets
stuck with a misdemeanor, which is going to have the same-
but-one-different element. And the confusion or suggestion
of confusion, based on the state of the evidence, I don’t see
it to be appropriate. So I will reject that. So that’s out.”

    The jury found Medina-Suarez guilty of felony
attempted illegal entry, and the district court sentenced him
to six months’ imprisonment followed by one year of
supervised release. On appeal, Medina-Suarez challenges
the district court’s refusal to instruct the jury on the lesser-
included offense of misdemeanor attempted illegal entry and
its admission into evidence of the warrants, warnings,
criminal complaint, and judgment.
6             UNITED STATES V. MEDINA-SUAREZ

                        II. DISCUSSION

    “A defendant is entitled to an instruction on a lesser-
included offense if the law and evidence satisfy a two-part
test: 1) ‘the elements of the lesser offense are a subset of the
elements of the charged offense’; and 2) ‘the evidence would
permit a jury rationally to find [the defendant] guilty of the
lesser offense and acquit [him] of the greater.’” United States
v. Arnt, 474 F.3d 1159, 1163 (9th Cir. 2007) (first alteration
in original) (citations omitted) (first quoting Schmuck v.
United States, 489 U.S. 705, 716 (1989); and then quoting
Keeble v. United States, 412 U.S. 205, 208 (1973)). We
review the first step de novo because it presents an issue of
law, and we review the second step for abuse of discretion
because it includes the “factual inquiry” whether “the record
contain[s] evidence that would support a conviction of the
lesser offense.” Id.

    There is no dispute in this case about the first step of the
two-part test for lesser-included instructions. As the
government concedes, it is well-established that
misdemeanor attempted illegal entry is a lesser-included
offense of felony attempted illegal entry. See, e.g., United
States v. Lopez-Beltran, 619 F.2d 19, 20 (9th Cir. 1979) (per
curiam). Indeed, the elements of the two offenses are the
same except that felony attempted illegal entry includes the
added element of a prior § 1325(a) conviction; that is, a first
offense is a misdemeanor, and a subsequent offense is a
felony. See 8 U.S.C. § 1325(a); United States v. Arriaga-
Segura, 743 F.2d 1434, 1435 (9th Cir. 1984). 1


    1
      Although under many statutes a prior conviction acts only as a
factor that increases a defendant’s sentence, see Almendarez-Torres v.
United States, 523 U.S. 224 (1998), a prior § 1325(a) conviction “is an
              UNITED STATES V. MEDINA-SUAREZ                          7

    As for the second step of the two-part test, we conclude
that the district court abused its discretion in finding that the
jury could not rationally find Medina-Suarez guilty of the
lesser offense (misdemeanor attempted illegal entry) and
acquit him of the greater offense (felony attempted illegal
entry). Given that the only distinct element required for a
felony conviction in this case is a prior conviction for the
same crime, the jury could have rationally chosen the lesser
offense simply by finding that the government failed to
prove that Medina-Suarez was previously convicted under
8 U.S.C. § 1325(a).

    The fact that the jury did ultimately return a felony
conviction below does not undermine this point. As the
Supreme Court has acknowledged, one of the very purposes
of a lesser-included offense instruction is to protect a
defendant from the possibility that “where the jury suspects
that the defendant is plainly guilty of some offense, but one
of the elements of the charged offense remains in doubt, . . .
the jury will likely fail to give full effect to the reasonable-
doubt standard, resolving its doubts in favor of conviction.”
Schmuck, 489 U.S. at 717 n.9; see also Keeble, 412 U.S.
at 212 (stating that “a defendant is entitled to a lesser offense
instruction . . . precisely because he should not be exposed



element of” felony attempted illegal entry under § 1325(a) because the
second commission “changes the nature of the crime,” United States v.
Rodriguez-Gonzales, 358 F.3d 1156, 1160 (9th Cir. 2004) (quoting
United States v. Campos-Martinez, 967 F.2d 589, 591 (9th Cir. 1992),
abrogated on other grounds by Almendarez-Torres, 523 U.S. 224
(1998)); see also United States v. Arriaga-Segura, 743 F.2d 1434, 1435
(9th Cir. 1984) (“To establish felony illegal entry, the Government must
show that the defendant is an alien who entered the United States at a
nondesignated place and had been previously convicted of illegal
entry.”).
8              UNITED STATES V. MEDINA-SUAREZ

to the substantial risk” of conviction on an unproven greater
offense).

     The government argues that there “was no question
about” the prior conviction element of the felony offense, but
that is not so. As evidenced by Medina-Suarez’s cross-
examination of the A-File custodian, the “prior conviction”
element of felony attempted illegal entry was disputed at
trial. The custodian admitted, for example, that the 2018
judgment located in Medina-Suarez’s A-File did not have an
A-File number, a fingerprint, or any other identifying
feature—other than the name—to prove that the judgment
was entered against this “Lucio Medina-Suarez” and not a
different one. 2

    According to the government, the absence of identifiers
on the 2018 judgment is not enough for a rational jury to
doubt Medina-Suarez’s prior conviction because the
judgment is linked to him through other evidence. At trial,
for example, the government introduced a warrant of
removal indicating that this Medina-Suarez—identified by
his name, photograph, fingerprints, and A-File number on
the document—was deported from the United States on




     2
       In cases like this one where the element that distinguishes the lesser
offense from the greater is a prior conviction—the proof of which is
completely divorced from the proof of the other elements—it could be
argued that a lesser-included offense instruction should be given on
request any time the defendant does not concede the distinguishing
element, even when that element is not actively contested. Because we
conclude that Medina-Suarez’s cross-examination of the A-File
custodian was sufficient under our precedent to support his request for
the instruction, we have no occasion to reach that question here.
              UNITED STATES V. MEDINA-SUAREZ                             9

December 11, 2018, shortly after the 2018 judgment was
entered against his supposed namesake. 3

    But even if the government is correct that this additional
evidence tends to plug the holes punched by Medina-
Suarez’s cross-examination of the A-File custodian, our
precedent commands that a court “may not weigh the
evidence in determining whether to give a lesser included
offense instruction.” United States v. Hernandez, 476 F.3d
791, 800 (9th Cir. 2007). Instead, “[t]he standard announced
by the Supreme Court is that regardless of the weight of the
evidence, a defendant is entitled to a lesser included offense
instruction if the evidence would allow a rational jury to
convict him of the lesser offense and acquit him of the
greater . . . . What matters is what a jury could have
concluded from the evidence presented.” Id. (citing Keeble,
412 U.S. at 208). 4 Here, a rational jury could have surveyed

    3
        We note that the government’s reliance on these removal
documents to bolster the link between Medina-Suarez and the 2018
judgment may conflict with the district court’s own jury instructions.
When the documents were admitted at trial, the district court instructed
the jury to “consider [them] only for the purpose of deciding whether the
defendant was an alien at the time of his attempted entry into the United
States, and had the state of mind, knowledge, or intent necessary to
commit the crime charged in the indictment.” Later, at the conclusion of
trial, the district court reiterated that the jury should “consider this
evidence [of a prior removal] only for its bearing, if any, on the question
of the defendant’s alienage and his knowledge and intent, and for no
other purpose.”
    4
       As the Supreme Court explained in Keeble, “the lesser included
offense doctrine developed at common law to assist the prosecution in
cases where the evidence failed to establish some element of the offense
originally charged,” but “it is now beyond dispute that the defendant is
entitled to an instruction on a lesser included offense if the evidence
would permit a jury rationally to find him guilty of the lesser offense and
acquit him of the greater.” 412 U.S. at 208.
10          UNITED STATES V. MEDINA-SUAREZ

the evidence presented at trial—including the A-file
custodian’s   testimony     on    cross-examination—and
concluded that it had reasonable doubts about whether the
Medina-Suarez charged in this case was the same Medina-
Suarez named in the 2018 judgment. Under these
circumstances, a lesser-included offense instruction was
required.

    The cases relied on by the government are not to the
contrary. Each involves a situation in which the evidence
used to prove an element common to both the greater and
lesser offenses necessarily proved the distinct element of the
greater offense. In these situations, a jury could not
rationally find the defendant guilty of the lesser offense
without also finding him guilty of the greater offense. The
most common example occurs in drug cases involving a
significant amount of drugs. In United States v. Espinosa, for
example, this Court determined that an instruction on the
lesser-included offense of simple possession was not
warranted because a jury that found the defendant in
possession of sixty-nine pounds of cocaine could “not
rationally conclude that there was no intent to distribute”
cocaine, in light of the large quantity. 827 F.2d 604, 615 (9th
Cir. 1987); see also United States v. Vaandering, 50 F.3d
696, 704 (9th Cir. 1995) (“[A] rational jury could not have
convicted [the defendant] for conspiracy to possess without
relying on the precise evidence establishing that the purpose
of the conspiracy was the production and distribution of
methamphetamine.”); United States v. Powell, 932 F.2d
1337, 1341–42 (9th Cir. 1991) (rejecting the need for a
lesser-included offense instruction on similar grounds).

    A second set of cases cited by the government, distinct
for the same reasons as the drug cases discussed above,
consists of murder cases in which the circumstances of the
            UNITED STATES V. MEDINA-SUAREZ                  11

killing, if accepted by the jury, necessitate a conviction on
the greater offense. In United States v. Manuel, for example,
this Court held that the defendant was not entitled to an
instruction on the lesser-included offense of involuntary
manslaughter because “uncontradicted evidence” regarding
the gruesome nature of the killing “would not have permitted
a rational jury to conclude that [the defendant] caused [the
victim]’s death without at the same time concluding that [the
defendant] acted with wanton and callous disregard of
human life amounting to malice”—the distinct element
required for a conviction on the greater offense of second-
degree murder. 706 F.2d 908, 916 (9th Cir. 1983). Compare
id. with Arnt, 474 F.3d at 1165 (holding that an instruction
on involuntary manslaughter was required in a voluntary
manslaughter case where the circumstances of a fatal
stabbing did not necessarily indicate intent, even though “the
evidence supporting unintentional death [was] inconsistent
with other evidence”).

    All told, the cases cited by the government simply reflect
the fact that “a lesser-offense charge is not proper where, on
the evidence presented, the factual issues to be resolved by
the jury are the same as to both the lesser and greater
offenses.” Sansone v. United States, 380 U.S. 343, 349–50
(1965). Such is not the case here. Here, the element that
distinguishes misdemeanor attempted illegal entry from
felony attempted illegal entry under § 1325(a) is a prior
§ 1325(a) conviction—an element based on a completely
separate event as a matter of both time and conduct. Unlike
the cases cited above, no court can fairly say that the
evidence used to prove the elements of the lesser offense in
this case (attempted illegal entry in 2019) necessarily proves
the distinct element of the greater offense (a prior conviction
for illegal entry in 2018). “A lesser-included offense
instruction is . . . proper where the charged greater offense
12             UNITED STATES V. MEDINA-SUAREZ

requires the jury to find a disputed factual element which is
not required for conviction of the lesser-included offense.”
Id. at 350. Thus, Medina-Suarez was “entitled to a lesser-
included offense charge.” Id. at 351.

                        III. CONCLUSION

    Because the jury, if given the option, rationally could
have found Medina-Suarez guilty of misdemeanor attempted
illegal entry and not guilty of felony attempted illegal
reentry, the district court abused its discretion in rejecting
Medina-Suarez’s request for a lesser-included offense
instruction. We therefore vacate Medina-Suarez’s
conviction for felony attempted illegal entry and remand for
further proceedings consistent with this opinion. 5

     VACATED and REMANDED.




    5
      As earlier noted, the lesser-included instruction issue is dispositive,
and we need not address Medina-Suarez’s evidentiary challenges.